

113 S2809 IS: To require the Environmental Protection Agency to obtain a court order to garnish wages to pay a nontax debt.
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2809IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mr. Johanns (for himself, Mr. Thune, Mr. Inhofe, Mr. Paul, Mr. Roberts, Mr. Flake, Mr. McConnell, Mrs. Fischer, Mr. Barrasso, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Environmental Protection Agency to obtain a court order to garnish wages to pay a
			 nontax debt.1.Restriction on garnishment(a)In generalSection 3720D(a) of title 31, United States Code, is amended—(1)by striking Notwithstanding  and inserting (1) Except as provided in paragraph (2) and notwithstanding; and(2)by adding at the end the following:(2)(A)The Administrator of the Environmental Protection Agency may not garnish the disposable
			 pay of any individual without first obtaining a court order.(B)The amount deducted under a court order issued under this paragraph for any pay period may not
			 exceed
			 15 percent of the disposable pay of an individual, except that a greater
			 percentage may be deducted with the written consent of the individual.(C)If an individual has been reemployed within 1 year after having been involuntarily separated from
			 employment, a court may not order the garnishing of the disposable pay of
			 an individual under this section before the date on which the individual
			 has been reemployed continuously for 1 year..(b)Effective date; applicabilityThe amendment made by this section—(1)shall take effect on the date of enactment of this Act;(2)shall apply to any action by the Administrator of the Environmental Protection Agency under section
			 3720D of title 31, United States Code, as in effect on the
			 day before the date of enactment of this Act, seeking to garnish the
			 disposable pay of an individual that is pending on the date of enactment
			 of this Act; and(3)shall not apply to any garnishment order by the Administrator of the Environmental Protection
			 Agency under section 3720D of title 31, United States Code, as in
			 effect on the day before the date of enactment of this Act, that is final
			 on the date of enactment of this Act.